UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported):September 16, 2011 DOMAIN EXTREMES, INC. (Exact name of registrant as specified in its charter) Nevada 000-53749 98-0632051 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification No.) 602 Nan Fung Tower, 173 Des Voeux Road Central, Hong Kong (Address of Principal Executive Officers)(Zip Code) Registrant's telephone number, including area code: (852) 2868 0668 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.01 Changes in Control of Registrant On September 16, 2011, Promula Trading Limited (“Promula”) purchased a total of 118,433,936 common shares of Domain Extremes Inc., (the “Company”) at US$0.00287 per share, representing 82.27% of the Company’s outstanding common shares. The shares were purchased for cash from the following persons: Name Number of shares Angel Lai Bowland International Limited Catherine Lam David Wu Francis Bok Ho Wai Ming, Fergus Leadersoft Asia Limited Lee Sing Fung Lee Yet Chil Li Wai Kong Ng Cheuk Lun Ng Wai Yin, Phoebe Patience Lee Sino Harvest Asia Limited Stephen Tang Wai Leong Tang Xiao Han Xue Yvonne Chia Promula is a limited liability company registered in the British Virgin Islands. Promula is equally owned by its directors, Mr. Huang Runpeng and Ms. Wu Caixia. Mr. Huang Runpeng and Ms. Wu Caixia provided the financing to Promula to purchase the Company’s shares. The financing is interest free and has no definite repayment schedule. There is no understanding or agreement between Promula and its owners and the former Company stockholders regarding election of directors or any other matters. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DOMAIN EXTREMES, INC. Date: September 22, 2011 By: /s/Francis Bok Francis Bok
